

115 S1319 IS: Community Care Core Competency Act of 2017
U.S. Senate
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1319IN THE SENATE OF THE UNITED STATESJune 8, 2017Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to establish a continuing medical education program
			 for non-Department of Veterans Affairs medical professionals who treat
			 veterans to increase knowledge and recognition of medical conditions
			 common to veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Community Care Core Competency Act of 2017. 2.Department of Veterans Affairs continuing education program for certain non-Department medical professionals (a)Establishment of program (1)In generalThe Secretary of Veterans Affairs shall establish a program to provide continuing medical education material to non-Department medical professionals with the goal of—
 (A)increasing knowledge and recognition of medical conditions common to veterans; and
 (B)improving outreach to veterans and family members of veterans.
					(2)Education
 providedThe program shall include education on the following:
 (A)Dealing with patients who are veterans or family members of veterans.
 (B)Identifying and treating common mental and physical conditions of veterans and family members of veterans.
 (C)The health care system of the Department of Veterans Affairs.
 (D)Such other matters as the Secretary considers appropriate. (b)Duration of programThe program shall be carried out during the five-year period beginning on the date of the enactment of this Act.
 (c)Material providedThe continuing medical education material provided to non-Department medical professionals under the program shall be the same material provided to medical professionals of the Department to ensure that all medical professionals treating veterans have access to the same materials, which supports core competencies throughout the community.
			(d)Administration
			 of program
				(1)In
 generalThe Secretary shall administer the program to participating non-Department medical professionals through an Internet website of the Department of Veterans Affairs.
				(2)Curriculum and
 credit providedThe Secretary shall determine the curriculum of the program and the number of hours of credit to provide to participating non-Department medical professionals for continuing medical education.
 (3)AccreditationThe Secretary shall ensure that the program is accredited in as many States as practicable.
				(4)Consistency
 with existing rulesThe Secretary shall ensure that the program is consistent with the rules and regulations of the following:
 (A)The medical licensing agency of each State in which the program is accredited.
 (B)Such medical credentialing organizations as the Secretary considers appropriate.
					(5)User
 costThe Secretary shall carry out the program at no cost to participating non-Department medical professionals.
				(e)Non-Department medical
 professional definedIn this section, the term non-Department medical professional means any individual who is licensed by an appropriate medical authority in the United States and in good standing, is not an employee of the Department of Veterans Affairs, and provides care to veterans or family members of veterans under the laws administered by the Secretary of Veterans Affairs.